Title: From John Adams to Harrison Gray Otis, 16 March 1817
From: Adams, John
To: Otis, Harrison Gray



Dear Sir
Quincy March 16 1817

The information you gave me in your favour of the fifth of this month; for which I kindly thank you, has given me great pleasure, as it affords me a hope of once more embracing my Son.
I feel a curiosity to know, the “dissenting Voice”; because a Singular Vote, against a multitude, I am always inclined to consider as a violent presumption; both of Integrity, and Fortitude.As I never had the honour to know Mr Crawford, I can Say nothing; but that no Stain has appeared in his Character though it has for Several Years been before the Eyes of the Nation: and this is no Small praise.
If the nomination of Governor Shelby Should prove to be only a testimony of Veneration for uncomon Merit, it will do honour to the heart of Mr Monroe. I wish most Sincerely, that the Governor may accept the office.
Mrs. Adams desires you to consider her regards as blended with mine, to your Lady and yourself.
Tell Mrs Otis, on my part alone, that I never Seemed to be acquainted with her, till the other day.
I am, Sir, Your Sincere well wisher
John Adams